[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
After the issuance of the memorandum of decision on the motion to strike filed by defendants Handler  Friar Architects, Inc. ("Corporation"), David L. Friar and Phillip S. Handler, the court was made aware of an ambiguity in its ruling. Specifically, though the ruling noted at page 1 that the plaintiffs agreed that Count 6 should be stricken as to the individual defendants Handler and Friar, this agreement was not incorporated into the court's summary of the disposition of the motion in the section headed "Conclusion."
To avoid any confusion, the court hereby substitutes the following paragraph for the section of the original memorandum of decision: CT Page 9949
Conclusion
The motion to strike of Friar  Handler, David L. Friar and Phillip Handler is adjudicated as follows:
1. Granted by agreement as to Counts 1, 2, 3 and 4.
2. Granted as to Count 5 as to all movants.
3. Granted by agreement as to the claims against David L. Friar individually and as to the claims against Phillip Handler individually in Count 6; granted as to Friar  Handler as to that portion of Count 6 that alleges negligent performance of inspection; denied as to this defendant as to other claims of negligence.
4. Denied as to Count 7.
This supplemental ruling does not alter the court's prior rulings on the motion to strike particular claims for relief.
Beverly J. Hodgson Judge of the Superior Court